 


109 HR 5325 IH: To direct the Federal Trade Commission to revise the do-not-call telemarketing rules to permit individuals to opt out of receiving telephone calls from certain political organizations.
U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5325 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2006 
Mr. Doolittle introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Federal Trade Commission to revise the do-not-call telemarketing rules to permit individuals to opt out of receiving telephone calls from certain political organizations. 
 
 
1. Do-not-call registry for certain political telephone calls
(a)RegulationsNot later than 180 days after the date of the enactment of this Act, the Federal Trade Commission shall issue regulations to revise the Telemarketing Sales Rule (16 C.F.R. 310) to prohibit, as an abusive telemarketing act or practice, any politically-oriented telephone calls to persons who, after such regulations are issued, register with the Commission to include their telephone numbers on a do-not call registry established to prohibit such telephone calls to such individuals.
(b)Definition of politically-oriented telephone callsFor purposes of this section, the term politically-oriented telephone call means any outbound telephone call whose purpose is to promote, advertise, campaign for, or solicit donations for or against any political candidate or regarding any political issue, or uses any political candidate’s name. 
 
